DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on November 16, 2020 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3, 9- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carballada et al (US 20040000319 A1) in view of  Walter et al (US 4203026 A).

Regarding Claim 1, Carballada discloses a housing for receiving a cosmetic product cartridge (Fig. 4A # 1); a heating element for the hair to be treated (Fig. 3A # 2). Carballada does not disclose a device that prevents the reception of the cosmetic product refill in the housing, depending on a temperature of the heating element. 
Walter teaches a cosmetic temperature responsive device that prevents the reception of the cosmetic product cartridge in the housing, depending on a temperature of the heating element (Cl 1 L 10-16. The office interprets prevention of the reception of the cosmetic product by prevention of delivering of the cosmetic depending on the temperature of the heating element) to causing the opening and closing of a fluid delivery conduit between a reservoir and a vaporization chamber of an iron, depending upon the temperature attained by a heating element in the chamber (Cl 1L 13-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date the have the cosmetic housing device of Carballada be made with the hair temperature regulating device of as taught by Walter to cause the opening and closing of a fluid delivery conduit between a reservoir and a vaporization chamber of an iron, depending upon the temperature attained by a heating element in the chamber.

Regarding Claim 2, Carballada and Walter disclose the claimed invention of claim 1. Walter further teaches the device that prevents the reception of the cosmetic product cartridge in the housing includes a lug that projects into the housing (Fig. 1 # 123).

Regarding Claim 3, Carballada and Walter disclose the claimed invention of claim 2. the lug is guided in translation in a direction substantially perpendicular to the direction of insertion of the cartridge into the housing (Fig. 3A below). 

    PNG
    media_image1.png
    505
    780
    media_image1.png
    Greyscale

Regarding Claim 9, Carballada and Walter disclose the claimed invention of claim 1. Carballada further discloses further two arms that are movable with respect to one another between a moved-together configuration for treating the hair and a spaced-apart configuration for introducing hair to be treated between said arms (Fig. 2A) , one of the arms including the housing (Fig. 4A # 1) for receiving the cosmetic product cartridge (Fig. 4A # 6) and the heating element (Fig. 4A # 21).

Regarding Claim 10, Carballada and Walter disclose the claimed invention of claim 1.  Carballada further discloses a cosmetic product cartridge (Fig. 4A # 6), the cosmetic product cartridge including a reservoir (Fig 9A # 8) that is intended to be at least partially received in the housing (Fig. 9A) and an applicator member in fluidic communication with the reservoir (Per the specification, The applicator member is made for example of a porous material, notably of synthetic or natural fibers that are all oriented substantially in the same direction and moulded to form a felt. Paragraph 0071 “A felt is in fluid communication with a reservoir 6. A felt can be any porous material capable of wicking a composition”), the applicator member (Fig. 7A # 40) being intended to extend at least partially out of the housing (Fig. 7A and paragraph 0080. The applicator member is attached to the reservoir 6 as shown in figures 7A-B, during, and when reservoir is empty, the reservoir can be removed and the applicator member will be out of the housing).

Regarding Claim 11, Carballada and Walter disclose the claimed invention of claim 2. Carballada further discloses the lug is guided in translation in a passage formed in the device for treating the hair (See figure 3A above and Fig. 5C).  

Allowable Subject Matter
Claims 4- 8 and 12-13 are allowable. 


Response to Arguments
Applicant's arguments filed October 01, 2020  have been fully considered but they are not persuasive for the following reasons:
Applicant asserts that Walter does not disclose or suggest “a device that prevent the reception of the cosmetic product cartridge in the house, depending on the heating element”.
In response, the examiner notes that the office interprets “prevent the reception of the cosmetic product by preventing the delivery of the cosmetic product depending on the temperature of the heating element”, and Per Walter (Cl 1 L10-16 “it relates to a device for causing the opening and closing of a fluid delivery conduit between a reservoir and a 

Applicant asserts that Walter device controls distribution of the fluid intended to be vaporized, and that the fluid cannot be considered as a cosmetic product cartridge.
In response, examiner notes that the fluid can indeed be a cosmetic vaporized fluid inside iron reservoir since it is well known in the cosmetic industry to use cosmetic vaporized fluid inside the iron to further provide the hair with its natural moisture during hair straining.    
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772